Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered May 30, 2002, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The People made a sufficient showing to warrant closure of the courtroom to the general public, including defendant’s drug counselor, during the testimony of two undercover officers. The drug counselor was not a member of defendant’s family, and his *184relationship with defendant was too remote to warrant any type of a heightened showing with regard to his exclusion (see People v DeJesus, 305 AD2d 170 [2003]).
The challenged portions of the People’s summation generally constituted fair comment on the evidence, and reasonable inferences to be drawn therefrom, in response to defense arguments, and the summation did not deprive defendant of a fair trial (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]; People v D'Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]). While the phrasing of some of these remarks may have been inappropriate, the court’s curative actions were sufficient to prevent any prejudice. Concur— Andrias, J.P, Saxe, Sullivan, Rosenberger and Marlow, JJ.